                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-1658 DMG (PLAx)                                     Date     March 1, 2019

Title Healthcare Ally Management of California, LLC v. Blue Cross and                 Page     1 of 1
      Blue Shield of Florida, Inc., et al.

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT IMPOSE SANCTIONS ON THE PARTIES’ COUNSEL

        On May 17, 2018, the Court ordered the parties to complete early mediation by
October 19, 2018, and to submit a joint status report regarding the results of early mediation by
October 26, 2018. [Doc. # 12-1 at 1; Doc. # 13 at 1.] To date, the parties have not filed their
joint status report re early mediation, and there is no indication that the parties have participated
in early mediation. Counsel for both parties are hereby ORDERED TO SHOW CAUSE why
the Court should not sanction them for failure to comply with a Court order. The attorneys shall
file a joint response to this Order by March 8, 2019. The joint response shall not exceed ten
pages in length. As an alternative to the attorneys’ written responses, the Court will accept a
joint status report regarding the results of their early mediation (if any). Any such joint status
report must be filed no later than March 8, 2019.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
